DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 08/24/2022. Claims 1-3 and 5-28 are pending in the Office Action. Although the independent claims include the subject matter of claim 4, previously objected to as having allowable subject matter, upon further review and updated search of the claims, such subject matter is no longer deemed allowable. As such, Claims 1-3 and 5-28 have been rejected as set forth below and the following Office Action is a Second Non-Final rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the a patient” in line 2 needs to be changed to “a patient”, and the phrase “a processing device” in line 7 needs to be changed to “the processing device”. Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  the phrase “the the force” in line 14 needs to be changed to “the force”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the term “regimen,;” in line 8 needs to be changed to “regimen;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 11-12 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5, 11 and 24, each recites: “wherein the adjustment confirmation control is configured to solicit the response regarding the patient’s comfort level with the position of the body part”, while claims 1, 8 and 21, to which claims 5, 11 and 24 depend on, respectively, each recites “wherein the adjustment confirmation control is configured to solicit the response regarding the patient’s comfort level with the force exerted by the body part”. However, nowhere in the specification, support is provided for the adjustment control being configured to solicit a response regarding both the force exerted by the body part and the position of the body part. In fact, throughout the specification, support is only provided with respect to the adjustment control being configured to solicit a response regarding one of the force exerted by the body part or the position of the body part. As such, limitations of claims 5, 11 and 24 are considered new matter. Further clarification, appropriate corrections and specific citations within the specification where such limitation is supported are respectfully requested. Claims 6, 12 and 25 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claims, 5, 11 and 24, respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 1, lines 7-10, recites: “presentation of a user interface on a patient interface, wherein the user interface comprises an adjustment confirmation control, and the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the one of the position of the body part or the force exerted by the body part”, while lines 11-12, recites: “wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the force exerted by the body part”. However, the limitations in lines 11-12 are conflicting with that of lines 7-10. In lines 7-10, the claim requires the adjustment confirmation control to solicit a response regarding the patient’s comfort level with ONE of the position of the body part OR the force exerted by the body part, while in lines 11-12, the claim requires the adjustment confirmation control to solicit the response regarding the patient’s comfort level with the force exerted by the body part. As such, the above cited limitations of claim 1, are considered indefinite because it is not clear whether such solicitation of a response is with respect to one of the position of the body part or the force exerted by the body part, OR with respect to the force exerted by the body part. Further clarification and appropriate corrections are respectfully requested. As such, the claim has been examined “as best understood”, whereby the adjustment confirmation control is configured to solicit the response regarding the patient’s comfort level with the force exerted by the body part. Claims 2-3 and 5-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 1. 

Claim 22 recites the limitation "the one of the position of the body part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the position of the body part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites: “wherein the adjustment confirmation control is configured so solicit the response associated with the patient’s comfort level with the force exerted by the body part”, while claim 8, to which claim 10 depends on, recites: “wherein the adjustment confirmation control is configured to solicit a response regarding the patient’s comfort level with the force exerted by the body part”. As such, the limitations of claim 10 are considered redundant and not further limiting the subject matter of claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US 2016/0361597 A1).
Regarding clam 1, (claim 1 “as best understood”) Cole discloses a method comprising: while a patient uses a treatment apparatus (10), controlling, based on a treatment plan for the patient, the treatment apparatus (Figs. 10-11, 49-53, 56, 62, ¶ [0079]-[0080], ¶ [0083], ¶ [0085], ¶ [0100], ¶ [0106]); receiving, by a processing device (112), data from an electronic device (i.e. sensors 100, 102, 104), wherein the data comprises one of a position of a body part of the patient or a force exerted by the body part (abstract, ¶ [0069], ¶ [0073], ¶ [0077]); storing, via the processing device, the data for the patient in a computer-readable medium (i.e. memory 114, Figs. 16, 21-22, 25, 60, abstract, ¶ [0007], ¶ [0071], ¶ [0084]); causing, via a processing device, presentation of a user interface on a patient interface (34), wherein the user interface comprises an adjustment confirmation control, and the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the one of the position of the body part or the force exerted by the body part, wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the force exerted by the body part (Figs. 37-42, ¶ [0087], ¶ [0096], the system provides various scales including Borg scale, RPE (Rate of Perceived Exertion), when the user steps on the stepper device 84 or utilizes the pedals systems 16a and 16b and/or handle bar systems 14a and 14b. As a result, such Scale (i.e. Borg scale, Figs. 39-42), serves as an adjustment confirmation control which solicits a response. The user’s response regarding their rate of perceived exertion, is considered a response regarding the user’s comfort level with the force exerted by the body part). 

Regarding claim 2, Cole discloses wherein the processing device is separate from the treatment apparatus, and the method further comprises using the processing device separate from the treatment apparatus to perform the controlling of the treatment apparatus (¶ [0071]).  
Regarding claim 3, Cole discloses wherein the treatment plan is a physical rehabilitation regimen for improving strength or range of motion of the body part (Fig. 62, ¶ [0110]).  
Regarding claim 26, Cole discloses a patient user interface generated by a computer (Figs. 10-62) and comprising: a session period action screen configured to present real-time status of a measurement regarding a patient's use of a treatment apparatus (10) for performing a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (Figs. 10-11, 13, 16-20, 25, 32-33, 45, 47-49, 51-57, ¶ [0088]); an adjustment confirmation control configured to solicit a response regarding the patient's comfort level with a force exerted by the body part (Figs. 37-42, ¶ [0087], ¶ [0096], the system provides various scales including Borg scale, RPE (Rate of Perceived Exertion), when the user steps on the stepper device 84 or utilizes the pedals systems 16a and 16b and/or handle bar systems 14a and 14b. As a result, such Scale (i.e. Borg scale, Figs. 39-42), serves as an adjustment confirmation control which solicits a response. The user’s response regarding their rate of perceived exertion, is considered a response regarding the user’s comfort level with the force exerted by the body part); and wherein the measurement regarding the patient's use of the treatment apparatus includes the one of the position of the body part or the force exerted by the body part (Figs. 10-11, 13, 16-20, 25, 32-33, 45, 47-49, 51-57).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cole as applied to claims 1 and 26 above, and further in view of Radcliffe et al. (US 2019/0111299 A1).
Cole teaches receiving data regarding a position of a body part of the patient (via position sensors 104, ¶ [0007], ¶ [0069], ¶ [0073], ¶ [0098], ¶ [0103]). Cole, further teaches performing pain assessment using which the user indicates the location and severity of his/her pain (Figs. 37-38, ¶ [0096]). Although it is implied that such pain assessment/adjustment confirmation control solicitation of a response can be regarding the patient’s comfort level with the position of the body part, Cole does not expressly teach wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the position of the body part, wherein the body part is a joint, and the position of the body part comprises an angle of the joint, and , further causing, via the processing device, presentation of a user interface on a clinician interface, wherein the user interface comprises information regarding the one of the position of the body part or the force exerted by the body part, wherein the adjustment confirmation control provides an ICON configured to increase the one of the position of the body part or the force exerted by the body part during the regimen, wherein the adjustment confirmation control provides a DCON configured to decrease the one of the position of the body part or the force exerted by the body part during the regimen.  
Regarding claims 5-6, Radcliffe teaches a method comprising: while a patient uses a treatment apparatus (i.e. 200 in Figs. 1-2, 100 in Figs. 18-24), controlling, based on a treatment plan for the patient, the treatment apparatus (Fig. 14, ¶ [0006], ¶ [0068], ¶ [0079], ¶ [0089], claims 15-16); receiving, by a processing device (i.e. computer/controller), data from an electronic device (i.e. sensors), wherein the data comprises one of a position/angle of a body part of the patient (abstract, ¶ [0075], ¶ [0079]-[0080], ¶ [0082], ¶ [0089]); storing, via the processing device, the data for the patient in a computer-readable medium (¶ [0083], ¶ [0093]); causing, via a processing device, presentation of a user interface on a patient interface, wherein the user interface comprises an adjustment confirmation control, wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the position of the body part, wherein the body part is a joint, and the position of the body part comprises an angle of the joint (Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session).  
Regarding claim 7, Radcliffe teaches the method further comprising causing, via the processing device, presentation of a user interface on a clinician interface, wherein the user interface comprises information regarding the one of the position of the body part or the force exerted by the body part (Figs. 10 and 17, ¶ [0060], ¶ [0062]-[0064]).    
Regarding claim 27, Radcliffe teaches wherein the adjustment confirmation control provides an ICON configured to increase the one of the position of the body part or the force exerted by the body part during the regimen (Fig. 6 and 8, the double up arrows serve as the ICON configured to increase the position of the body part. Please note as shown in Fig. 6, adjustments can be made at any time to support patient comfort); and wherein the adjustment confirmation control provides a DCON configured to decrease the one of the position of the body part or the force exerted by the body part during the regimen (Fig. 6 and 8, the double down arrows serve as the DCON configured to decrease the position of the body part. Please note as shown in Fig. 6, adjustments can be made at any time to support patient comfort).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s invention wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the position of the body part, wherein the body part is a joint, and the position of the body part comprises an angle of the joint, and , further causing, via the processing device, presentation of a user interface on a clinician interface, wherein the user interface comprises information regarding the one of the position of the body part or the force exerted by the body part, wherein the adjustment confirmation control provides an ICON configured to increase the one of the position of the body part or the force exerted by the body part during the regimen, wherein the adjustment confirmation control provides a DCON configured to decrease the one of the position of the body part or the force exerted by the body part during the regimen as taught by Radcliff in order to enable a user notify the system/physician of their pain level with the current range of motion and enable the user readily/easily adjust such range of motion/position of their body part whenever desired.

Claims 8-15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe et al. (US 2019/0111299 A1) in view of Cole et al. (US 2016/0361597 A1).
Regarding claim 8, Radcliffe teaches a computer-implemented system for physical rehabilitation (¶ [0093]), comprising: a clinician interface comprising a patient profile display, wherein the patient profile display is configured to present data regarding performance, by a patient, of a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (Figs. 10-11C and 17, ¶ [0060], ¶ [0062]-[0065]); a sensor configured to measure one of a position of the body part or a force exerted by the body part (¶ [0075], ¶ [0079]-[0080], ¶ [0082], ¶ [0089]); 3591346-1910a patient interface including an output device and an input device configured to communicate information respectively to and from the patient regarding the performance of the regimen (Figs. 4-9 and 25-26, ¶ [0078], ¶ [0093]); the patient interface configured to present instructions and status information regarding the performance of the regimen (Figs. 7-9 and 25-26).
Radcliffe teaches the patient interface configured to present an adjustment confirmation control, wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the position of the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session). Radcliffe further teaches measuring force exerted by the body part (¶ [0075], ¶ [0078]-[0080], ¶ [0082], ¶ [0089]). However, Radcliffe is silent about the adjustment confirmation control being configured to solicit a response regarding the patient’s comfort level with the force exerted by the body part. 

Regarding claims 8 and 10, Cole teaches a computer-implemented system for physical rehabilitation, comprising: a sensor configured to measure one of a position of a body part or a force exerted by the body part, the body part comprising at least one of a joint, a bone, or a muscle group (position sensors 104, force sensors 100 and 102, abstract, ¶ [0073]); a patient interface including an output device and an input device configured to communicate information respectively to and from the patient regarding the performance of the regimen (display 34, ¶ [0075]-[0076]); the patient interface configured to present instructions and status information regarding the performance of the regimen (Figs. 10-61); and the patient interface configured to present an adjustment confirmation control, wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the force exerted by the body part (Figs. 37-42, ¶ [0087], ¶ [0096], the system provides various scales including Borg scale, RPE (Rate of Perceived Exertion), when the user steps on the stepper device 84 or utilizes the pedals systems 16a and 16b and/or handle bar systems 14a and 14b. As a result, such Scale (i.e. Borg scale, Figs. 39-42), serves as an adjustment confirmation control which solicits a response. The user’s response regarding their rate of perceived exertion, is considered a response regarding the user’s comfort level with the force exerted by the body part).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s invention wherein the adjustment confirmation control being configured to solicit a response regarding the patient’s comfort level with the force exerted by the body part as taught by Cole in order to inform the system/physician of their exertion level and thereby prevent the user from potential harm due to high exertion levels.  

Regarding claim 9, Radcliffe in view of Cole teaches wherein the regimen is a physical rehabilitation regimen for improving strength or range of motion of the body part (Radcliffe: ¶ [0005]-[0006], ¶ [0014], ¶ [0081]-[0082]; Cole: Fig. 62, ¶ [0110]).   
Regarding claim 11, Radcliffe in view of Cole teaches wherein the adjustment confirmation control is configured to solicit the response associated with the patient's comfort level with the position of the body part (Radcliffe: Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).    
Regarding claim 12, Radcliffe in view of Cole teaches wherein the body part is a joint, and the position of the body part comprises an angle of the joint (Radcliffe: Figs. 6-9 and 25-26, ¶ [0060], ¶ [0094]).    
Regarding claim 13, Radcliffe in view of Cole teaches wherein the clinician interface is configured to present information regarding the one of the position of the body part or the force exerted by the body part (Radcliffe: Figs. 10 and 17, ¶ [0060], ¶ [0062]-[0064]).    
Regarding claim 14, Radcliffe in view of Cole teaches wherein the adjustment confirmation control provides an ICON configured to increase the one of the position of the body part or the force exerted by the body part during the regimen (Redcliffe: Fig. 6 and 8, the double up arrows serve as the ICON configured to increase the position of the body part. Please note as shown in Fig. 6, adjustments can be made at any time to support patient comfort).  
Regarding claim 15, Radcliffe in view of Cole teaches wherein the adjustment confirmation control provides a DCON configured to decrease the one of the position of the body part or the force exerted by the body part during the regimen (Redcliffe: Fig. 6 and 8, the double down arrows serve as the DCON configured to decrease the position of the body part. Please note as shown in Fig. 6, adjustments can be made at any time to support patient comfort).  
Regarding claim 17, Radcliffe in view of Cole teaches wherein the patient interface presents the adjustment confirmation control during or after the regimen (Radcliffe: Figs. 6-9 and 25-26, ¶ [0058], ¶ [0062], ¶ [0094]).  
Regarding claim 18, Radcliffe in view of Cole teaches the computer-implemented system further comprising, for performing the regimen, a treatment apparatus (Radcliffe: i.e. 100, 200; Cole: 10) configured to be manipulated by the patient (Radcliffe: ¶ [0080]-[0082], patient/user applying force to the treatment apparatus for different exercises, is considered manipulation of the treatment apparatus, ¶ [0078], manual control of various components of the treatment apparatus by the patient can also be considered manipulation of the treatment apparatus by the patient; Cole: abstract).  
Regarding claim 19, Radcliffe in view of Cole teaches wherein the treatment apparatus comprises an actuator configured to adjust the position of the body part (Radcliffe: abstract, ¶ [0016]-[0017], ¶ [0072], ¶ [0085], ¶ [0089]).  
Regarding claim 20, Radcliffe in view of Cole teaches wherein the sensor is an internal sensor within the treatment apparatus (Radcliffe: i.e. 400, 402, Figs. 1-2, ¶ [0079]; Cole: ¶ [0069], ¶ [0073]).  

Regarding claim 21, Radcliffe teaches a system for remote treatment, comprising: a clinician interface configured to present controls for modifying a treatment plan comprising a regimen for treatment of a body part of a patient, with the body part comprising at least one of a joint, a bone, or a muscle group (Figs. 14 and 17, ¶ [0068], ¶ [0071], ¶ [0089]); a treatment apparatus (i.e. 200 in Figs. 1-2, 100 in Figs. 18-24) for performing the regimen upon the body part, the treatment apparatus configured to be manipulated by the patient (¶ [0078], ¶ [0080]-[0082], patient/user applying force to the treatment apparatus for different exercises, is considered manipulation of the treatment apparatus. Furthermore, manual control of various components of the treatment apparatus by the patient can also be considered manipulation of the treatment apparatus by the patient); a patient interface including an output device and an input device for communicating information respectively to and from the patient regarding the performance of the regimen (Figs. 4-9 and 25-26, ¶ [0078], ¶ [0093]); wherein the patient interface and the treatment apparatus are each configured to enable operation from a patient location geographically separate from a location of the clinician interface (¶ [0014], ¶ [0089], ¶ [0094], remotely via a remote server); and the patient interface configured to present an adjustment confirmation control is configured to solicit a response regarding the patient's comfort level (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control).
Radcliffe teaches wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with a position of the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session). Radcliffe further teaches measuring force exerted by the body part (¶ [0075], ¶ [0078]-[0080], ¶ [0082], ¶ [0089]). However, Radcliffe is silent about wherein the adjustment confirmation control is configured to solicit a response regarding the patient’s comfort level with a force exerted by the body part.
Regarding claim 21, Cole teaches a system comprising: a treatment apparatus (10) for performing a regimen upon the body part (Fig. 62), the treatment apparatus configured to be manipulated by a patient (abstract, Fig. 1), a patient interface including an output device and an input device for communicating information respectively to and from the patient regarding the performance of the regimen (display 34, Figs. 10-61, ¶ [0075]-[0076]), the patient interface configured to present an adjustment confirmation control, wherein the adjustment confirmation control is configured to solicit a response regarding the patient’s comfort level with a force exerted by the body part Figs. 37-42, ¶ [0087], ¶ [0096], the system provides various scales including Borg scale, RPE (Rate of Perceived Exertion), when the user steps on the stepper device 84 or utilizes the pedals systems 16a and 16b and/or handle bar systems 14a and 14b. As a result, such Scale (i.e. Borg scale, Figs. 39-42), serves as an adjustment confirmation control which solicits a response. The user’s response regarding their rate of perceived exertion, is considered a response regarding the user’s comfort level with the force exerted by the body part).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s invention wherein the adjustment confirmation control being configured to solicit a response regarding the patient’s comfort level with the force exerted by the body part as taught by Cole in order to inform the system/physician of their exertion level and thereby prevent the user from potential harm due to high exertion levels.  
Regarding claim 22, Radcliffe in view of Cole teaches wherein the treatment plan comprises a target setting for the one of the position of the body part or the force exerted by the body part (Radcliffe: Figs. 7-8, ¶ [0059], ¶ [0061], goal/target zone shown in yellow; Cole: Fig. 49, ¶ [0100], adjusting target boundary).  
Regarding claim 23, Radcliffe in view of Cole teaches wherein the regimen is a physical rehabilitation regimen for improving strength or range of motion of the body part (Radcliffe: ¶ [0005]-[0006], ¶ [0014], ¶ [0081]-[0082], Cole: Fig. 62, ¶ [0110]).    
Regarding claim 24, Radcliffe in view of Cole teaches wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the position of the body part (Radcliffe: Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).    
Regarding claim 25, Radcliffe in view of Cole teaches wherein the body part is a joint, and the position of the body part comprises an angle of the joint (Radcliffe: Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).    
Regarding claim 26, Radcliffe in view of Cole teaches a patient user interface generated by a computer and comprising: a session period action screen configured to present real-time status of a measurement regarding a patient's use of a treatment apparatus for performing a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (¶ [0015]); an adjustment confirmation control configured to solicit a response regarding the patient's comfort level (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control), and wherein the measurement regarding the patient's use of the treatment apparatus includes the one of the position of the body part or the force exerted by the body part (¶ [0075], ¶ [0079]-[0080], ¶ [0082], ¶ [0089]).
Radcliffe teaches wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with a position of the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session). Radcliffe further teaches measuring force exerted by the body part (¶ [0075], ¶ [0078]-[0080], ¶ [0082], ¶ [0089]). However, Radcliffe is silent about wherein the adjustment confirmation control is configured to solicit a response regarding the patient’s comfort level with a force exerted by the body part.
Regarding claim 26, Cole teaches a patient user interface generated by a computer (Figs. 10-62) and comprising: a session period action screen configured to present real-time status of a measurement regarding a patient's use of a treatment apparatus (10) for performing a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (Figs. 10-11, 13, 16-20, 25, 32-33, 45, 47-49, 51-57, ¶ [0088]); an adjustment confirmation control configured to solicit a response regarding the patient's comfort level with a force exerted by the body part (Figs. 37-42, ¶ [0087], ¶ [0096], the system provides various scales including Borg scale, RPE (Rate of Perceived Exertion), when the user steps on the stepper device 84 or utilizes the pedals systems 16a and 16b and/or handle bar systems 14a and 14b. As a result, such Scale (i.e. Borg scale, Figs. 39-42), serves as an adjustment confirmation control which solicits a response. The user’s response regarding their rate of perceived exertion, is considered a response regarding the user’s comfort level with the force exerted by the body part); and wherein the measurement regarding the patient's use of the treatment apparatus includes the one of the position of the body part or the force exerted by the body part (Figs. 10-11, 13, 16-20, 25, 32-33, 45, 47-49, 51-57).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s invention wherein the adjustment confirmation control being configured to solicit a response regarding the patient’s comfort level with the force exerted by the body part as taught by Cole in order to inform the system/physician of their exertion level and thereby prevent the user from potential harm due to high exertion levels.  

Regarding claim 27, Radcliffe in view of Cole teaches wherein the adjustment confirmation control provides an ICON configured to increase the one of the position of the body part or the force exerted by the body part during the regimen (Redcliffe: Fig. 6 and 8, the double up arrows serve as the ICON configured to increase the position of the body part. Please note as shown in Fig. 6, adjustments can be made at any time to support patient comfort); and wherein the adjustment confirmation control provides a DCON configured to decrease the one of the position of the body part or the force exerted by the body part during the regimen (Redcliffe: Fig. 6 and 8, the double down arrows serve as the DCON configured to decrease the position of the body part. Please note as shown in Fig. 6, adjustments can be made at any time to support patient comfort).  

Claims 16 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe in view of Cole as applied to claims 8 and 26 above, and further in view of Riley (US 2008/0096726 A1).
Radcliffe in view of Cole teaches wherein the adjustment confirmation control provides controls to adjust a parameter of the training including the position of the body part, wherein such controls including a control to increase and decrease the parameter/ position of the body part (Radcliffe: Figs. 6 and 8). However, Radcliff in view of Cole is silent about a control/SCON to maintain the parameter/position of the body part. 
Regarding claims 16 and 28, Riley teaches a system that provides the user with a training/treatment program/protocol, and comprises a user interface that provides an adjustment confirmation control to solicit a response regarding the patient’s comfort level with the training (i.e. 1002 in Fig. 10), wherein the adjustment confirmation control provides an ICON to increase various parameters of the training (1002d, 1002f), a DCON to decrease various parameters of the training (1002e, 1002g), and a SCON/Maintain Original (1002a) to maintain the original parameters (Fig. 10, please note that upon modification of Radcliffe in view of Cole with features of Riley, a SCON/Maintain Original can be provided to enable maintaining the position). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s invention in view of Cole wherein the adjustment confirmation control provides a SCON/Maintain Original to maintain the position of the body part/original parameters as taught by Riley in order to provide a user, especially an elderly user with a more user friendly interface, whereby controls for maintaining position of the body part is also provided along with controls for increasing and decreasing the position, in order to keep the position of the body part unchanged. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 21 and 26 have been considered but are moot in view of the new grounds of rejection. Please note that Radcliff has not been used to teach the limitations of previous claim 4 (See above for details). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784